                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                            Case No. 12-CR-30305-NJR

 CARA L. MOSS,

             Defendant.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      On November 6, 2012, Cara L. Moss was charged by indictment with one count of

distribution of a controlled substance (Count 1) and one count of maintaining drug-

involved premises (Count 2) (Doc. 1). According to the indictment, the offenses occurred

in 2012 and involved heroin (Id.). Ms. Moss pleaded guilty to both counts, and on April

22, 2013, she was sentenced to 120 months on each count, to run concurrently, followed

by a period of supervised release (Doc. 65).

      On March 6, 2019, Ms. Moss filed a motion to reduce sentence under Section 404

of the First Step Act of 2018, 115 Pub. L. § 404, 132 Stat. 5194 (enacted Dec. 21, 2018)

(Doc. 94). The Court referred the matter to the Federal Public Defender’s Office, and

Assistant Federal Public Defender Thomas Gabel entered his appearance on Ms. Moss’s

behalf (Doc. 87). On August 31, 2015, Mr. Gabel moved to withdraw and explained Ms.

Moss has no meritorious basis for relief (Doc. 98). The Court Ordered Ms. Moss to show



                                       Page 1 of 3
cause on or before September 5, 2019 as to why Mr. Gabel’s motion should not be granted

and her motion to reduce be dismissed (Doc. 92). Ms. Moss failed to respond.

                                        DISCUSSION

       Prior to the enactment of the Fair Sentencing Act of 2010, federal drug crime

statutes “imposed upon an offender who dealt in powder cocaine the same sentence it

imposed upon an offender who dealt in one one-hundredth that amount of crack

cocaine.” Dorsey v. United States, 567 U.S. 260, 263 (2012). The Fair Sentencing Act aimed

to reduce the crack-to-powder cocaine disparity by increasing the quantity of crack

required to trigger enhanced penalties under 21 U.S.C. § 841. Specifically, the Fair

Sentencing Act raised the amount necessary to trigger the mandatory ten-year minimum

in Section 841(b)(1)(A) from fifty grams to 280 grams, and the mandatory five-year

minimum in Section 841(b)(1)(B) from five grams to twenty-eight grams. In 2018,

congress passed the First Step Act, which makes the Fair Sentencing Act retroactive to

individuals who committed crack-cocaine offenses prior to the enactment of the Fair

Sentencing Act and whose sentences would be altered by the lower crack quantities in

Section 841. Pub. L. 115-391, 132 Stat. 5194 (2018).

       Here, Ms. Moss is not entitled to relief under the First Step Act because her offenses

involved heroin and not crack-cocaine. Even if Ms. Moss’s offenses did involve crack, she

committed the offenses in 2012, after the enactment of the Fair Sentencing Act of 2010.

Thus, she would have already received the benefits of the Fair Sentencing Act.

Accordingly, the motion to reduce sentence filed by Cara L. Moss (Doc. 86) is DENIED,

and the motion to withdraw filed by Attorney Thomas Gabel (Doc. 89) is GRANTED.

                                        Page 2 of 3
Mr. Gabel is terminated from this case.

      IT IS SO ORDERED.

      DATED: September 27, 2019

                                              _____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                      Page 3 of 3
